DETAILED ACTION
This office action is in response to claims filed 26 January 2021.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9, and 19 are objected to because of the following informalities: “”including as plurality of virtual disks” should read “including a plurality of virtual disks”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “virtualization management server configured to…” in claims 17, and 19-20.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, recited as a physical server ([0017]) comprising hardware structure typical of a physical server including at least a processor, and memory.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 10-11, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 10-11, and 17 of copending Application No. 17/159,098 (hereafter “reference application”). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding claim 1 of the instant application, the following table compares it with claim 1 of the reference application. The differences have been emphasized.
Instant Application
Reference Application
1. A method of placing resources in domains in a virtualized computing system having a host cluster, the host cluster having a virtualization layer executing on hardware platforms of the hosts, the method comprising:

determining, at a virtualization management server, definitions of the domains and of resource groups, each of the domains including a plurality of placement targets, each of the resource groups including a plurality of the resources;

receiving, at the virtualization management server from a user, affinity/anti-affinity rules that control placement of the resource groups within the domains; and






placing, by the virtualization management server, the resource groups within the domains based on the affinity/anti-affinity rules.

1. A method of placing resources in domains of a virtualized computing system having a host cluster, the host cluster having a virtualization layer executing on hardware platforms of the hosts, the method comprising:

determining, at a virtualization management server, definitions of the domains and resource groups, each of the domains including a plurality of placement targets, each of the resource groups including a plurality of the resources;

receiving, at the virtualization management server from the user, affinity/anti-affinity rules that control placement of the resource groups within the domains;

receiving, at the virtualization management server from the user, constraints that further control placement of the resource groups within the domains; and

placing, by the virtualization management server, the resource groups within the domains based on the affinity/anti-affinity rules and the constraints.



	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have understood that the scope of claim 1 of the instant application is broader than the scope of claim 1 of the reference application, and is therefore not patentably distinct.

Regarding claims 2, 10-11, and 17 of the instant application, they comprise limitations similar to those of claims 2, 10-11, and 17 of the reference application, and are therefore rejected for being not patentably distinct. The tables illustrating these similarities have been omitted for the sake of brevity.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 4, and 13 (line numbers correspond to claim 4),
a.	In line 3, the claim fails to particularly point out and distinctly claim what is meant by “different domains of a first domain”. It is not clear whether the first domain comprises “different domains”, or whether “different domains” refers to a second domain separate from the first domain. For examination purposes, the examiner will interpret this as “different domains of the domains”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, in step 1 of the 101 analysis set forth in MPEP 2106, the examiner has determined that the claim recites a method of placing groups of resources onto domains of placement targets. A method is one of the four statutory categories of invention.
In step 2A, prong 1 of the 101 analysis set forth in the MPEP 2106, the examiner has determined that the following limitations recite a process that, under the broadest reasonable interpretation, covers a mental process but for recitation of generic computer components:
a.	“a method of placing resources in domains in a virtualized computing system having a host cluster, the host cluster having a virtualization layer executing on hardware platforms of the hosts, the method comprising”,
b.	“determining, at a virtualization management server, definitions of the domains and of resource groups, each of the domains including a plurality of placement targets, each of the resource groups including a plurality of the resources”, and
c.	“placing, by the virtualization management server, the resource groups within the domains based on the affinity/anti-affinity rules”.
Nothing in the claimed limitations precludes the steps from reasonably being performed using pen and paper, or even within the human mind, but for recitation of generic computer components. For example, in limitation (a), it recites a method being performed in a particular system of generic computer components (virtualized computing system, host cluster, virtualization layer, and hardware platforms of hosts), which are recited at a high degree of generality. In limitation (b), but for the recitation of generic computer components (virtualization management server), the broadest reasonable interpretation of determining definitions of domains and resource groups includes an activity of mentally evaluating information about resources that are to be placed, and domains of placement targets, and mentally “defining” them within one’s own mind. In limitation (c), but for the recitation of generic computer components (virtualization management server), the broadest reasonable interpretation of placing resource groups within domains includes an activity of mentally judging a simple plan of resource allocation. The concepts of judgement and evaluation have been determined to be mental processes (see MPEP 2106). If claim limitations, under their broadest reasonable interpretation, covers performance of the limitations as a mental process but for the recitation of generic computer components, then it falls within the mental process grouping of abstract ideas. According, the claim “recites” an abstract idea.
In step 2A, prong 2 of the 101 analysis set forth in MPEP 2106, in addition to the generic computer components identified above, the examiner has determined that the following additional elements do not integrate this judicial exception into a practical application:
d.	“receiving, at the virtualization management server from a user, affinity/anti-affinity rules that control placement of the resource groups within the domains”.
	Regarding the generic computer components identified above (virtualized computing system, host cluster, virtualization layer, and hardware platforms of hosts), they represent an attempt to generally link the use of the judicial exception to a particular technological environment or field of use, which is not indicative of integration into a practical application (MPEP 2106.05(f)). Regarding the generic computer component identified above (virtualization management server), it represents mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, which is not indicative of integration into a practical application (MPEP 2106.05(f)). The additional element (d) is a step of receiving data from a user, which is a step of mere data input incidental to the primary process of determining resource group placement within domains, that is merely a nominal or tangential addition to the claim, and which has been identified as insignificant pre-solution activity (See MPEP 2106.05(g)). Therefore, the claim is “directed” to an abstract idea.
In step 2B of the 101 analysis set forth in the 2019 PEG, the examiner has determined that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the generic computer components represent either an attempt to generally link the use of the judicial exception to a particular technological environment or field of use, which is not indicative of an inventive concept (MPEP 2106.05(f)), or  mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, which is not indicative of an inventive concept (MPEP 2106.05(f)). Further, the additional element identified in (d) represents no more than mere data input implemented using generic computer components. Data input, or transmission, using components and functions claimed at a high level of generality have been determined by the courts as being well-understood, routine, and conventional activities in the field of computer functions (See MPEP 2106.05(d)) and do not amount inventive concept. Considering the additional elements individually and in combination, and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. Therefore, the claim is not patent eligible.

Regarding claims 2-7, the claims further describe the data gathered during the insignificant pre-solution step of mere data gathering. The claims do not comprise any limitation that would provide integration of the judicial exception into a practical application, nor do they comprise any limitation that would provide significantly more than the judicial exception. The claims are therefore not patent eligible.

Regarding claims 8-9, the claims further describe the resource groups and domains using generic computer components (virtual machines, hosts, virtual disks, and datastores). The claims do not comprise any limitation that would provide integration of the judicial exception into a practical application, nor do they comprise any limitation that would provide significantly more than the judicial exception. The claims are therefore not patent eligible.

Regarding claims 10-16, and 17-20, they comprise limitations similar to those of claims 1-6, and 1, 8, 9, and 7 respectively, and are therefore rejected for at least the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over KOUZNETSOV et al. Pub. No.: US 2017/0097845 A1 (hereafter KOUZNETSOV), in view of SHAH et al. Patent No.: US 9,621,427 B1 (hereafter SHAH).

Regarding claim 1, KOUZNETSOV teaches the invention substantially as claimed, including:
A method of placing resources in domains in a virtualized computing system having a host cluster ([0030] The following provides and exemplifies a model of a virtual computing environment, and provides an example of host-based licensing optimization scenario. Also provided are policies for placing VMs (i.e., “resources”) on hosts, and policies for optimizing VM sub-groups (i.e., “resource groups”) of an overall set of VMs in a computing environment. The system is configured to determine optimal number of hosts (i.e., an optimal number of hosts represents a group, or “domain” of hosts) required per VM sub-group, determine optimal set of hosts for each VM sub-group, and deploy placement rules to enforce VM-host affinity placement (i.e., groups of VMs are placed on hosts organized into clusters, as illustrated in Fig. 1)), the host cluster having a virtualization layer executing on hardware platforms of the hosts ([0003] Virtual and cloud computing environments are comprised of one or more physical hypervisor hosts (i.e., the collective hypervisors executed using hardware of “hypervisor hosts” in a cluster represent a “virtualization layer” of the cluster) that each run zero or more VMs), the method comprising: 
determining…definitions of the domains and of resource groups, each of the domains including a plurality of placement targets, each of the resource groups including a plurality of the resources ([Claim 1] Determining at least one sub-group of VMs (i.e., sub-groups of VMs represent groups of plural VM “resources”) from an overall set of VMs according to at least one technical or business criterion; and determining, for each sub-group of VMs, a particular set of hosts (i.e., each set, or cluster of hosts represents groups, or “domains” of hosts) to be assigned to that sub-group of VMs, based on at least one of VM-host compatibilities, and existing VM-host placements (i.e., Fig. 1 illustrates the multiple hosts of clusters as “targets” for placement of VMs). [0036] The optimized VM placements are determined by the analysis engine 20 and are subject to the VM-host placement policies 22 that constrain the amount of resources that can be consumed by VMs on each host and the VM sub-group optimization policies 24 that dictate how to optimize the VM sub-group placements (i.e., analysis engine 20 determines VMs and hosts, and also receives policies including affinity/anti affinity rules as discussed below for use in determining optimal VM sub-group placements on host clusters)); 
receiving…from a user, affinity/anti-affinity rules that control placement of the resource groups within the domains ([0038] FIG. 5 illustrates a policy editing user interface 30 for policies that can be used to determine constraints for placing VMs 18 on hosts 16 (i.e., user interface receives policies from a user that constrains VM placement). [0060] The optimal hosts 16 for the VM sub-groups are also determined. This process chooses the best hosts 16 for each VM sub-group, accounts for existing VM-host affinity and VM-host anti-affinity rules, and can favor current placements to minimize volatility in implementing the placement plan, and assigns hosts 16 to a host group associated with a VM-host affinity placement rule (i.e., affinity and anti-affinity rules are received by the placement engine from a user that controls placement of VM resources into host clusters)); and 
placing…the resource groups within the domains based on the affinity/anti-affinity rules ([0044] The hosts are then assigned to the determined groups (i.e., groups of VM resources are assigned, or placed, on the clusters of hosts) as required to output minimum number of host allocations for each VM sub-group (66)).

While KOUZNETZOV discloses placement of groups of VM resources on clusters of hosts based on affinity/anti-affinity rules received from a user, KOUZNETZOV does not explicitly disclose that these steps are performed by:
a virtualization management server;

However, in analogous art, SHAH teaches:
a virtualization management server ([Column 7, Lines 9-18] The cloud placement module 108 in the cloud management server 106 (i.e., “virtualization management server”) operates to determine initial placement of new clients in the cloud environment provided by the distributed computer system 100, such as a VDC that includes multiple clusters. The cloud placement module may be implemented as software, hardware, firmware or any combination of software, hardware and/or firmware. In an exemplary embodiment, the cloud placement module is implemented as a software program installed in the cloud management server 106. [Column 7, Lines 57-62] The compute fabric component 340, the storage fabric component 342, the network fabric component 344 and the PBM fabric component 346 further operate to assist the cloud placement engine 350 (i.e., part of cloud placement module 108) in selecting a candidate cluster of host computers and/or a datastore in the distributed computer system 100 to place a client (i.e., cloud management server performs placement of groups of VM resources on clusters of hosts based on affinity/anti-affinity rules, as discussed below)).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined SHAH’s teaching of a cloud management server performing operations of client placement on clusters of host computers, with KOUZNETSOV’s teaching of applying anti-affinity rules to groups of virtual machine resources, to realize, with a reasonable expectation of success, a system that applies anti-affinity rules to groups of virtual machine resources, as in KOUZNETSOV, by a cloud management server, as in SHAH. A person of ordinary skill would have been motivated to make this combination so that a best cluster to place a virtual machine resource can be identified while accommodating affinity and anti-affinity constraints (SHAH Column 8, Lines 56-64).

Regarding claim 2, KOUZNETSOV further teaches:
the affinity/anti-affinity rules include a rule specified for resources within a first resource group of the resource groups ([0030] The placement affinity rules can be specified (e.g., by codifying) the relationship between the VM sub-group and the host sub-group in the VMM (i.e., affinity/anti-affinity rules define a relationship between a first VM sub-group and a host sub-group)).  

Regarding claim 3, KOUZNETSOV further teaches:
the affinity/anti-affinity rules include a rule specified for first and second resource groups of the resource groups ([0060] The optimal hosts 16 for the VM sub-groups are also determined. This process chooses the best hosts 16 for each VM sub-group (i.e., “first and second” VM resource group), accounts for existing VM-host affinity and VM-host anti-affinity rules).  

Regarding claim 4, SHAH further teaches:
the affinity/anti-affinity rules include a first anti-affinity rule for resources of a first resource group, and wherein the virtualization management server places the resources of the first resource group across different domains of a first domain based on the first anti-affinity rule ([Column 8, Lines 56-64] In addition to selecting the best cluster on which to place a client (i.e., virtual machine “resources”), the cloud placement engine 350 can accommodate affinity and anti-affinity constraints, which are sometimes referred to herein as affinity and anti-affinity rules…anti-affinity constraints usually specify that clients in a group (i.e., “first resource group”) should be placed on different hosts or different clusters (i.e., different host clusters represent different “domains”)).

Regarding claim 5, SHAH further teaches:
the affinity/anti-affinity rules include a first affinity rule for resources of a first resource group, and wherein the virtualization management server places the resources of the first resource group within a same domain of the domains based on the first affinity rule ([Column 8, Lines 56-62] In addition to selecting the best cluster on which to place a client (i.e., virtual machine “resources” (see Column 1, Lines 7-8)), the cloud placement engine 350 can accommodate affinity and anti-affinity constraints, which are sometimes referred to herein as affinity and anti-affinity rules. An affinity constraint usually specifies that clients, e.g., VMs, in a group (i.e., “first resource group”) should all be placed together in the same host or same cluster (i.e., same cluster represents a same “domain”)).  

Regarding claim 6, SHAH further teaches:
the affinity/anti-affinity rules include a first affinity rule for first and second resource groups of the resource groups, and wherein the virtualization management server places each of the first and second resource groups in a same domain of the domains ([Column 6, Lines 56-63] The cloud management server allows users or customers to create and use virtual datacenters (VDCs) with specified resource requirements…in a single cluster, a group of clients (i.e., first group of virtual machine “resources”) running on the host computers may belong to one VDC, which the other clients (i.e., second group of virtual machine “resources”) running on the host computers of the same cluster may belong to other VDCs (i.e., virtual machine resources of different groups are placed on a single cluster resenting a “same domain” of hosts )).  

Regarding claim 7, SHAH further teaches:
the affinity/anti-affinity rules include a first anti-affinity rule for first and second resource groups of the resource groups, and wherein the virtualization management server places the first resource group in a first domain of the domains, and the second resource group in a second domain of the domains, based on the first anti-affinity rule ([Column 13, Lines 24-58] Turning now to FIG. 9 FIGS. 9A and 9B, a flow diagram of a process for selecting clusters for placement of VMs with affinity and anti-affinity constraints, which is performed by the cloud placement module 108, in accordance with an embodiment of the invention is shown. At block 902, for each VM to be placed, clusters compatible with the VM are identified by the cloud placement engine 350…At block 906, an affinity constraint is selected…At block 916, the cluster is removed from the set if the cluster cannot accommodate all the VMs with the affinity constraint and honor the anti-affinity constraint (i.e., a group of virtual machine resources having affinity that are also associated with an anti-affinity constraint that prohibits their placement with another group of virtual machine resources is not permitted to be placed on a “first” host cluster that cannot honor the anti-affinity constraint due to the other group already being placed on that first cluster, and are therefore placed on another, “second” cluster)).   

Regarding claim 8, KOUZNETSOV further teaches:
the resource groups are virtual machine (VM) groups and the domains are host domains, each of the host domains including a plurality of the hosts as the plurality of placement targets, each of the VM groups including a plurality of VMs managed by the virtualization layer ([Claim 1] Determining at least one sub-group of VMs (i.e., sub-groups of VMs represent groups of plural VM “resources”) from an overall set of VMs according to at least one technical or business criterion; and determining, for each sub-group of VMs, a particular set of hosts (i.e., each set, or cluster of hosts represents groups, or “domains” of hosts) to be assigned to that sub-group of VMs, based on at least one of VM-host compatibilities, and existing VM-host placements (i.e., Fig. 1 illustrates the multiple hosts of clusters as “targets” for placement of VMs)). 

Regarding claim 9, SHAH further teaches:
the resource groups are disk groups and the domains are datastore domains, each of the datastore domains including a plurality of datastores managed by the virtualization management server as the plurality of placement targets, each of the disk groups including as plurality of virtual disks ([Column 5, Lines 55-63] Each cluster management server may also include the cluster storage resource management module (CSRMM) 114, which can be enabled by a user, to perform storage resource management for the respective cluster. The cluster storage resource management module enables client disk placements (e.g., VM disk placements) and migrations to balance space and I/O resources across datastores that are associated with the cluster via recommendations or automated operations (i.e., each virtual machine client of a group of clients includes at least one VM disk, or “virtual disk”, thereby representing “groups of virtual disks” that are placed upon datastores associated with host clusters, representing “domains of datastores” managed by a CSRMM of a cluster management server)).

Regarding claims 10-16, they are product claims that comprise limitations similar to those of claims 1-7 respectively, and are therefore rejected for at least the same rationale. KOUZNETSOV further teaches the additional limitations of A non-transitory computer readable medium comprising instructions to be executed in a computing device to cause the computing device to carry out a method ([Claim 20] A non-transitory computer readable medium comprising computer executable instructions for determining assignments for sub-groups of virtual machines (VMs) in a computing environment comprising a plurality of hosts).

Regarding claims 17-20, they are system claims that comprise limitations similar to those of claims 1, 8, 9, and 7 respectively, and are therefore rejected for at least the same rationale.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cropper et al. Pub. No.: US 2016/0342438 A1 discloses a cloud computing environment having a large number of physical machines that can each host one or more virtual machines, and using collocation rules including affinity and anti-affinity rules to place virtual machines in a group of virtual machines on clusters of hosts.
	Udupi et al. Pub. No.: US 2016/0359668 A1 discloses virtual machine placement on clusters of hosts based on affinity and anti-affinity rules.
	Harper et al. Patent No.: US 9,852,035 B2 discloses virtual machine dependency group affinity requirements that define physical placement  requirements on servers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W AYERS/             Primary Examiner, Art Unit 2195